
	

113 HR 4480 IH: Protecting Educational Loans for Underserved Students Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4480
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Richmond (for himself, Mr. Al Green of Texas, Mr. Hastings of Florida, Mr. Carson of Indiana, Ms. Lee of California, Mr. Thompson of Mississippi, Mr. Rush, Mr. Fattah, Ms. Brown of Florida, Mr. Danny K. Davis of Illinois, Mr. David Scott of Georgia, Mr. Payne, Mrs. Christensen, Ms. Eddie Bernice Johnson of Texas, Ms. Norton, Mr. Cummings, Mr. Cleaver, Ms. Wilson of Florida, Mr. Butterfield, Mr. Meeks, Ms. Moore, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Jackson Lee, Mr. Clyburn, Mr. Conyers, Mrs. Beatty, Ms. Bass, Mr. Ellison, Mr. Veasey, Ms. Fudge, Ms. Waters, Mr. Clay, Ms. Kelly of Illinois, Mr. Bishop of Georgia, Ms. Sewell of Alabama, and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend adverse credit history determinations for purposes of Federal Direct PLUS Loan
			 eligibility.
	
	
		1.Short titleThis Act may be cited as the Protecting Educational Loans for Underserved Students Act.
		2.Adverse credit history determinations for Federal Direct PLUS Loan eligibilitySection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end
			 the following:
			
				(r)Federal Direct PLUS Loans
					(1)In generalBeginning July 1, 2014, in determining the eligibility of a student to borrow Federal Direct PLUS
			 Loans, the Secretary shall determine whether the student has an adverse
			 credit history in accordance with paragraph (2).
					(2)Determination of adverse credit historyIn determining whether a student has an adverse credit history for purposes of paragraph (1), the
			 Secretary—
						(A)shall obtain a credit report on the student from at least one consumer reporting agency described
			 under section 603(p) of the Fair Credit Reporting Act (15 U.S.C. 1681a(p))
			 and within a timeframe that would ensure the most accurate, current
			 representation of the student’s credit history before the first day of the
			 period of enrollment for which the loan is intended;
						(B)unless the Secretary determines that the student has extenuating circumstances, shall consider that
			 a student has an adverse credit history based on the student’s credit
			 report, if—
							(i)the student is considered 90 or more days delinquent on the repayment of a debt exceeding $2,000;
			 or
							(ii)during the 3 years before the date of the credit report, the student has been the subject of a—
								(I)default determination;
								(II)bankruptcy discharge;
								(III)foreclosure;
								(IV)repossession;
								(V)tax lien;
								(VI)wage garnishment; or
								(VII)write-off of a debt under this title;
								(C)shall not consider a student with debt that is unrelated to loans made under this title and that,
			 as of the date of the student’s credit report, are in collections or have
			 been charged off, to have an adverse credit history and shall not deny a
			 Federal Direct PLUS Loan to the student for having such debt;
						(D)shall require that any student described in subparagraph (C) or a student who has been the subject
			 of 1 or more of the actions described in subclauses (I) through (VII) of
			 subparagraph (B)(ii) during a period ending more than 3 years before the
			 date of the student’s credit report, to participate in loan counseling
			 provided by the applicable institution of higher education as a condition
			 of being eligible to receive a Federal Direct PLUS Loan;
						(E)shall not consider a student with no credit history as an individual with an adverse credit
			 history, and shall not use a student’s absence of credit history as a
			 reason to deny a Federal Direct PLUS Loan to such student;
						(F)shall retain a record of the Secretary’s basis for determining that the student has extenuating
			 circumstances under subparagraph (B), which may include an updated credit
			 report, debt related to a medical condition, a statement from a creditor
			 that the student has made satisfactory arrangements to repay the debt owed
			 to the creditor, a satisfactory statement from the student explaining any
			 delinquencies with outstanding balances of less than $2,000, or a
			 reduction of the credit requirements under this subsection in response to
			 a natural disaster or poor economic conditions that are unforeseen or
			 prolonged; and
						(G)in a case in which the Secretary determines that a student does not to have an adverse credit
			 history in accordance with this subsection, shall consider such
			 determination to be in effect for a 2-year period beginning on the date
			 the Secretary makes such determination.
						(3)DefinitionFor purposes of this subsection, the term student means a graduate or professional student or the parents of a dependent student..
		3.Inapplicability of title IV negotiated rulemaking requirement and master calendar exceptionSections 482(c) and 492 of the Higher Education Act of 1965 (20 U.S.C. 1089(c), 1098a) shall not
			 apply to the amendment made by section 2, or to any regulations
			 promulgated under such amendment.
		
